—Order unanimously reversed, without costs, and petition invalidated in accordance with the following memorandum: After objection and presentation of specifications by appellant Wertman pursuant to section 6-154 of the Election Law, the Board of Elections of Erie County invalidated 688 of the 1,104 signatures on the designating petition of John C. Fiorella for the position of Councilman for the Niagara District, City of Buffalo. This left Fiorella with 416 valid signatures, 84 less than the required 500. Therefore, the Board of Elections invalidated his petition. Fiorella commenced this proceeding pursuant to section 16-102 of the Election Law for reinstatement of his petition. Special Term validated a total of 112 signatures and invalidated an additional 13 signatures so that Fiorella was left with 515 valid signatures and therefore reinstated the petition. Of the 112 reinstated signatures, 20 were on pages of the petition upon which the subscribing witness incorrectly stated his election district and an additional 30 involved circumstances in which the signer failed properly to set forth his election district. Failure of a subscribing witness to set forth his election district results in invalidation of the entire page (Matter of Goldstein v Carlsen, 59 AD2d 642, affd 42 NY2d 993; Matter of Schnurr v May, 40 NY2d 813; Matter of Rutter v Coveney, 38 NY2d 993). Where the person signing the petition fails to set forth his election district, the signature is invalid (Election Law, §6-132; Matter of Berry v Dodd, 38 NY2d 995; Matter of Sciarra v Donnelly, 34 NY2d 970). Thus, Special Term erroneously validated 50 signatures. Accordingly, Fiorella’s petition contained only 465 valid signatures. Therefore the petition must be invalidated. The contention that Wertman was not a proper objector was withdrawn by petitioner Fiorella upon argument of the appeal and consequently we have not considered that point. (Appeal from order of Erie Supreme Court—Election Law.) Present—Moule, J. P., Cardamone, Dillon, Schnepp and Witmer, JJ. (Decided Aug. 23, 1978.)